DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim 2 is objected to by the Examiner.  See Below:

Drawings
The drawings filed on 03/26/2020 are accepted.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 does not end with a “.” at the end of the claim.  Applicant is requested to amend claim 2 to recite: --plate[[;]].--.  Further regarding claim 2, line 9 of claim 2 ends with a period “.”  Applicant is requested to amend line 9 of claim 2 to recite: --mechanism[[.]];--.  Appropriate correction is required.  Applicant is also suggested to review the claims to ensure compliance with proper claim form.  No new matter should be added.  

Allowable Subject Matter
Claims 1 and 3-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a curvilinear roundtable housed within a hood comprising rectilinear receptacle, where the roundtable comprises a structure optimized and weighted to reduce a strain of a high rotational velocity, a motion system passing through and engaging with the roundtable and hood, where the motion system is driven by a motor arranged in a bearing assembly conducive to minimal frictional resistance to optimize power consumption of the apparatus, and an analysis system embedded into at least one board suspended within the base, the analysis system facilitates automated chemical analysis of a plurality of extraneous vials, and a plurality of sensor units where each sensor unit comprises a plurality of LEDs and a sensor.  Therefore, claim 1, and dependent claims 3-13, are allowable over the prior art of record.
The primary reason for the allowance of claim 14, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a plurality of port apertures located along lateral edges and on the a of a base, the plurality of port apertures suits a plurality of ports comprised in an analysis system, the plurality of port apertures is rectilinear in geometry, wherein a port aperture of the plurality of port apertures is configured for fastening the plurality of ports using a port fastening mechanism, a plurality of base fastening apertures bored in a vertical orientation and located in interior of the base along the perimeter of the base, the plurality of base fastening apertures engages with a plurality of intermediate apertures comprised in an intermediate plate for securing the intermediate plate to the base through a plate fastening mechanism, and a plurality of base spring protrusions located on a bottom interior surface of the base and protruding upwards, the plurality of base spring protrusions engages with bottom of a plurality of springs comprised in an motion system, the plurality of base spring protrusions is composed of at least four base spring protrusions arranged cardinally at a center relative to a rectilinear planar surface comprised in the intermediate plate; and a curvilinear roundtable housed within a hood comprising rectilinear receptacle, where the roundtable comprises a structure optimized and weighted to reduce a strain of a high rotational velocity, a motion system passing through and engaging with the roundtable and hood, where the motion system is driven by a motor arranged in a bearing assembly conducive to minimal frictional resistance to optimize power consumption of the apparatus, and an analysis system embedded into at least one board suspended within the base, the analysis system facilitates automated chemical analysis of a plurality of extraneous vials, and a plurality of sensor units where each sensor unit comprises a plurality of LEDs and a sensor.  Therefore, claim 14, and dependent claims 15-20, are allowable over the prior art of record.
Claim 2 would be allowable if rewritten to correct the typographical errors noted in the objection to claim 2.

It is noted that the closest prior art, Chinese Patent Publication CN 109444440 A (An ESPACENET machine generated English translation, generated 08/10/2022 is provided with this action), to Pan et al., discloses an apparatus for facilitating chemical analysis comprising a base located at the bottom of the apparatus, wherein the base is composed of a rectilinear receptacle, an intermediate plate located above the base, wherein the intermediate plate is characterized by an intermediate plate perimeter, wherein the intermediate plate perimeter is congruent and complementing to a perimeter of the base, and a hood located atop the intermediate plate, wherein the hood comprises a hood rectilinear receptacle, wherein the hood rectilinear receptacle is secured to the intermediate plate using a fastening mechanism.
U.S. Patent Publication 2018/0306709 A1, to Zaccari et al., discloses a method for determining the presence or concentration of an analyte in a sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864